  Case 19-11408       Doc 17     Filed 06/09/19 Entered 06/09/19 18:37:15          Desc Main
                                   Document     Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


In re Lift Off Chicago, LLC                )
                                           )
      Involuntary Debtor,                  )
                                           )             19-bk-11408
                                           )             Involuntary Petition filed pursuant to
                                           )             Chapter 7
_________________________________________ )              Hon. Judge LaShonda A. Hunt

                              AMENDED NOTICE OF MOTION
To: Counsel of Record

       PLEASE TAKE NOTICE that the MOTION FOR RELIEF FROM MAY 17, 2019

ORDER OR, IN THE ALTERNATIVE, FOR ADDITIONAL TIME TO COMPLY WITH

ORDER, previously served on you on June 5, 2019, will be presented in the United States

Bankruptcy Court for the Northern District of Illinois, Honorable LaShonda A. Hunt, presiding,

or to the Honorable Judge sitting in her stead in Courtroom 719, on Thursday, June 13, 2019 at

the hour of 10:30AM or as soon thereafter as this motion may be heard and that undersigned

counsel will seek a hearing thereon, instanter.

        Dated: June 9, 2019                             Jasmina de la Torre


        Jasmina Dj. de la Torre (IL ARDC 6256929)
        JBR Law Group, LLC                              /s/ Jasmina de la Torre_
        321 S. Plymouth Court, Suite 1250               One of the attorneys for
        Chicago, IL 60604                               Ivan Lopez
        Tel.: (312) 461-1005, x104
        jasmina@lawatjbr.com



                                CERTIFICATE OF SERVICE
       The undersigned, an attorney, hereby certifies that she caused copies of the attached
Notice of Motion and the motion named therein to be served upon all counsel of record via
ECF on this 9th day of June, 2019 before the hour of 7:00PM.
Case 19-11408   Doc 17   Filed 06/09/19 Entered 06/09/19 18:37:15   Desc Main
                           Document     Page 2 of 2




                                         /s/ Jasmina de la Torre
